              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

DEMEITRA LASHA SMITH        *
                  PLAINTIFF *
                            *
V.                          *
                            *               CASE NO. 4:18CV00378 SWW
                            *
ANDREW SAUL,                *
COMMISSIONER, SOCIAL        *
SECURITY ADMINISTRATION     *
                DEFENDANT *



                                JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITH

PREJUDICE.

     IT IS SO ORDERED THIS 3rd DAY OF MARCH, 2020.

                                      /s/Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE
